PER CURIAM.
This is a petition for certiorari brought to review an order denying the petitioner’s motion to dissolve a temporary injunction issued without notice and without requiring the posting of bond. Subsequent to the filing of certiorari, the respondent has filed in this court a motion to dismiss the writ on grounds that the temporary injunction has now been dissolved by order of the lower court, and therefore the only issue raised in the petition is now moot.
Our examination of the certified copy of the lower court’s order dissolving the temporary injunction which is the basis of the petition for certiorari filed herein reveals that the only issue raised by the said petition has now become moot. Therefore, the petition for certiorari is hereby dismissed.
SFIANNON, Acting C. J., and LILES and PIERCE, JJ., concur.